Case 2:19-cv-02118-RK Document1 Filed 05/15/19 Page 1 of 16

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CASE MANAGEMENT TRACK DESIGNATION FORM

Steven Mercado — CIVIL ACTION

Edgar Alcazar, et al. : NO.

In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
filing the complaint and serve a copy on all defendants. (See § 1:03 of the plan set forth on the reverse
side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
the plaintiff and all other parties, a Case Management Track Designation Form specifying the track
to which that defendant believes the case should be assigned.

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:
(a) Habeas Corpus — Cases brought under 28 U.S.C. § 2241 through § 2255. ( )

(b) Social Security — Cases requesting review of a decision of the Secretary of Health
and Human Services denying plaintiff Social Security Benefits. ( )

(c) Arbitration — Cases required to be designated for arbitration under Local Civil Rule 53.2. ( )

(d) Asbestos — Cases involving claims for personal injury or property damage from
exposure to asbestos. ( )

(e) Special Management — Cases that do not fall into tracks (a) through (d) that are
commonly referred to as complex and that need special or intense management by
the court. (See reverse side of this form for a detailed explanation of special

 

 

 

management cases.) ( )
(f) Standard Management — Cases that do not fall into any one of the other tracks. (*)
S/lS/ig WALL Steven Mercado
Date © sf ~ 7 Attérney-at-law Attorney for
(215)467-4666 (267 )639-9006 harrygosnear@gosimon.com
Telephone FAX Number E-Mail Address

(Civ. 660) 10/02
Case 2:19-cv-02118-RK Document1 Filed 05/15/19 Page 2 of 16

Civil Justice Expense and Delay Reduction Plan
Section 1:03 - Assignment to a Management Track

(a) The clerk of court will assign cases to tracks (a) through (d) based on the initial pleading.

(b) In all cases not appropriate for assignment by the clerk of court to tracks (a) through (d), the
plaintiff shall submit to the clerk of court and serve with the complaint on all defendants a case management
track designation form specifying that the plaintiff believes the case requires Standard Management or
Special Management. In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on the
plaintiff and all other parties, a case management track designation form specifying the track to which that
defendant believes the case should be assigned.

(c) The court may, on its own initiative or upon the request of any party, change the track
assignment of any case at any time.

(d) Nothing in this Plan is intended to abrogate or limit a judicial officer's authority in any case
pending before that judicial officer, to direct pretrial and trial proceedings that are more stringent than those
of the Plan and that are designed to accomplish cost and delay reduction.

(e) Nothing in this Plan is intended to supersede Local Civil Rules 40.1 and 72.1, or the
procedure for random assignment of Habeas Corpus and Social Security cases referred to magistrate judges
of the court.

SPECIAL MANAGEMENT CASE ASSIGNMENTS
(See §1.02 (e) Management Track Definitions of the
Civil Justice Expense and Delay Reduction Plan)

Special Management cases will usually include that class of cases commonly referred to as "complex
litigation” as that term has been used in the Manuals for Complex Litigation. The first manual was prepared
in 1969 and the Manual for Complex Litigation Second, MCL 2d was prepared in 1985. This term is
intended to include cases that present unusual problems and require extraordinary treatment. See §0.1 of the
first manual. Cases may require special or intense management by the court due to one or more of the
following factors: (1) large number of parties; (2) large number of claims or defenses; (3) complex factual
issues; (4) large volume of evidence; (5) problems locating or preserving evidence; (6) extensive discovery;
(7) exceptionally long time needed to prepare for disposition; (8) decision needed within an exceptionally
short time; and (9) need to decide preliminary issues before final disposition. It may include two or more
related cases. Complex litigation typically includes such cases as antitrust cases; cases involving a large
number of parties or an unincorporated association of large membership; cases involving requests for
injunctive relief affecting the operation of large business entities; patent cases; copyright and trademark
cases; common disaster cases such as those arising from aircraft crashes or marine disasters; actions brought
by individual stockholders; stockholder's derivative and stockholder's representative actions; class actions or
potential class actions; and other civil (and criminal) cases involving unusual multiplicity or complexity of
factual issues. See §0.22 of the first Manual for Complex Litigation and Manual for Complex Litigation
Second, Chapter 33.
Case 2:19-cv-02118-RK Document1 Filed 05/15/19 Page 3 of 16

JS 44 (Rev. 06/17) CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM)

 

a) PLAINTIFFS EFENDANT

Bon Nias fe) eRe mDAN etal.

(b) County of Residence of First Listed Plaintiff Bucks County, PA County of Residence of First Listed Defendant Camden County, NJ

(EXCEPT IN U.S. PLAINTIFF CASES) (IN US. PLAINTIFF CASES ONLY)
NOTE: INLAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

(c) Attorneys (Firm Name, Address, and Telephone Number) Attorneys (If Known)
Simon & Simon P'
1818 Market Street, Suite 2000
Philadelphia, PA 19103

 

 

II. BASIS OF JURISDICTION (Place an “X" in One Box Only) Il. CITIZENSHIP OF PRINCIPAL PARTIES (Pace an “x” in One Box for Plaintiff
(For Diversity Cases Only) and One Box for Defendant)
Ol US. Government (13 Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Government Not a Party} Citizen of This State (Ki CG 1 {ncorporated or Principal Place o4 a4
of Business In This State
GO 2. US. Governnent 4 Diversity Citizen of Another State O 2 & 2 Incorporated and Principal Place os 5
Defendant (Indicate Citizenship of Parties in tem IID) of Business In Another State
Citizen or Subject of a 3 3° Foreign Nation : ao6 6
Foreign Country

 

 

 

     
   

   

NATURE OF SUIT (Ptace

   

         

INTRA! FORKELIUREPEN, s i

OG 110 Insurance PERSONAL INJURY PERSONAL INJURY |) 625 Drug Related Seizure (3 422 Appeal 28 USC 158 CJ 375 False Claims Act
120 Marine © 310 Airplane © 365 Personal Injury - of Property 21 USC 881 [0 423 Withdrawal ©) 376 Qui Tam (31 USC
© 130 Miller Act () 315 Airplane Product Product Liability 0 690 Other 28 USC 157 372%a))
1 140 Negotiable Instrument Liability 367 Health Care/ 400 State Reapportionment
G 150 Recovery of Overpayment |} 320 Assault, Libel & Pharmaceutical Lo OPROPERTY RIGHTS | 0 410 Antitrust

& Enforcement of Judgment Slander Personal Injury ( 820 Copyrights 0 430 Banks and Banking
CJ] 151 Medicare Act CT 330 Federal Employers’ Product Liability 1 830 Patent 1 450 Commerce
© 152 Recovery of Defaulted Liability 0 368 Asbestos Personal 835 Patent - Abbreviated © 460 Deportation

Student Loans © 340 Marine Injury Product New Drug Application (J 470 Racketeer Influenced and

(Excludes Veterans) © 345 Marine Product Liability C} 840 Trademark Corrupt Organizations
( 153 Recovery of Overpayment Liability PERSONAL PROPERTY [. LABOR | SOCIAL SECURITY © 480 Consumer Credit

of Veteran’s Benefits 2% 350 Motor Vehicle O 370 Other Fraud 0 710 Fair Labor Standards C) 861 HEA (1395 O 490 Cable/Sat TV
1 160 Stockholders’ Suits 0) 355 Motor Vehicle O 371 Tnuth in Lending Act OD 862 Black Lung (923) 0 850 Securities/Commodities/
© 190 Other Contract Product Liability (3 380 Other Personal ©) 720 Labor/Management OF 863 DIWC/DIWW (405(g)) Exchange
G 195 Contract Product Liability | ( 360 Other Personal Property Damage Relations 7 864 SSID Title XVI © 890 Other Statutory Actions
G 196 Franchise Injury OG 385 Property Damage 740 Railway Labor Act C7 865 RSI (405(g)) C891 Agricultural Acts

© 362 Personal Injury - Product Liability C751 Family and Medical G 893 Environmental Matters

  
  

practice Leave Act 895 Freedom of Information
Act

           

  

 
 

      

 

 

 

 

 

 

 

 

 

 

 

 

 

EAL PROPER’ LERIGH! -PRISONER PETETIONS {0 790 Other Labor Litigation DERAL SULTS
OG 210 Land Condemnatio: O 440 1 Civil Rights Habeas Corpus: ( 791 Employee Retirement ( 870 Taxes (US. Plaintiff 0 896 Arbitration
CF 220 Foreclosure CF 441 Voting O 463 Alien Detainee Income Security Act or Defendant) 0 899 Administrative Procedure
CO 230 Rent Lease & Ejectment CT 442 Employment G 510 Motions to Vacate O 871 IRS—Third Party Act/Review or Appeal of
© 240 Torts to Land 0 443 Housing/ Sentence 26 USC 7609 Agency Decision
© 245 Tort Product Liability Accommodations © 530 General G 950 Constitutionality of
290 All Other Real Property © 445 Amer. w/Disabilities - |) 535 Death Penalty IMMIGRATION State Statutes
Employment Other: © 462 Naturalization Application
OF 446 Amer. w/Disabilities -| 540 Mandamus & Other [0 465 Other Immigration
Other O 550 Civil Rights Actions
1 448 Education 0 555 Prison Condition
©) 560 Civil Detainee -
Conditions of
Confinement
V. ORIGIN (Place an “X" in One Box Only)
Kt Original 2 Removed from O 3  Remanded from 1 4 Reinstatedor © 5 Transferred from © 6 Multidistrict G 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File
Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
28 U.S.C. section 1391(a)(1) and (2)
VI. CAUSE OF ACTION Brief description of cause:
Motor Vehicle Accident
VIE REQUESTED IN (© CHECKIFTHISIS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURY DEMAND: — {Yes ‘No
VIII. RELATED CASE(S)
IF ANY (See insiructions): JUDGE KET NUMBER
DATE ai PEE ATIORYEY OF RECORD
S/13/] 4
FOR OFFICE USE ONLY and -_

RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE
Case 2:19-cv-02118-RK Document1 Filed 05/15/19 Page 4 of 16

JS 44 Reverse (Rev. 06/17)

INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

L.(a)

(b)

(c)

I.

.

IV.

Vi

VIL.

VUE.

Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and
then the official, giving both name and title.

County of Residence. For cach civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)

Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
in this section "(see attachment)".

Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
in one of the boxes. If there is more than one basis of jurisdiction, precedence ts given in the order shown below.

United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.

Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
precedence, and box | or 2 should be marked.

Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity

cases.)

Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
section for each principal party.

Nature of Suit. Place an "X" in the appropriate box. If there are multiple nature of suit codes associated with the case, pick the nature of suit code
that is most applicable. Click here for: Nature of Suit Code Descriptions.

Origin. Place an "X" in one of the seven boxes.

Original Proceedings. (1) Cases which originate in the United States district courts.

Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
When the petition for removal is granted, check this box.

Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
date.

Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
multidistrict litigation transfers.

Multidistrict Litigation — Transfer. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C.
Section 1407.

Multidistrict Litigation — Direct File. (8) Check this box when a multidistrict case is filed in the same district as the Master MDL docket.
PLEASE NOTE THAT THERE IS NOT AN ORIGIN CODE 7. Origin Code 7 was used for historical records and is no longer relevant due to
changes in statue.

Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service

Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction,
Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
numbers and the corresponding judge names for such cases.

Date and Attorney Signature. Date and sign the civil cover sheet.
Case 2:19-cv-02118-RK Document1 Filed 05/15/19 Page 5 of 16

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DESIGNATION FORM

(to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)

Address of Plaintiff: Steven Mercado, 2061 Clover Mill Road, Quakertown, PA 18951

 

> Edgar Alcazar, 618 Raritan Street, Camden, NJ 08105, Loionetti Associates Inc. d/b/a Lorco Petroleum Services,450 South Front Street, Elizabeth, NJ 07202
Address of Defendant:

 

Quakertown, PA

Place of Accident, Incident or Transaction:

 

 

RELATED CASE, LF ANY:

Case Number: Judge: Date Terminated:

 

Civil cases are deemed related when Yes is answered to any of the following questions:

1. Is this case related to property included in an earlier numbered suit pending or within one year Yes [| Nol]
previously terminated action in this court?

2. Does this case involve the same issue of fact or grow out of the same transaction as a prior suit Yes [| No
pending or within one year previously terminated action in this court?

3. Does this case involve the validity or infringement of a patent already in suit or any earlier Yes [ | No
numbered case pending or within one year previously terminated action of this court?

4. Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights Yes [| No

case filed by the same individual?

I certify that, to my knowledge, the within case (J is / [€) isnot related to any case now pending or within one year previously terminated action in
this court except as ngjed above.

DATE: 2 /| S/1G Y Ay a 3yuy

Attorney-at-Law / Pro Se Plaintiff Attorney ID. # (if applicable)

 

 

CIVIL: (Place a V in one category only)

 

 

 

 

 

A Federal Question Cases: B. Diversity Jurisdiction Cases:
[] 1 Indemnity Contract, Marine Contract, and All Other Contracts {1 1. Insurance Contract and Other Contracts
F] 2. FELA {] 2. Airplane Personal Injury
[1] 3. Jones Act-Personal Injury L] 3. Assault, Defamation
[E] 4. Antitrust {] 4. Marine Personal Injury
H 5. Patent 5. Motor Vehicle Personal Injury

6. Labor-Management Relations [| 6. Other Personal Injury (Please specify):
[C] 7. Civil Rights L] 7. Products Liability
[] +8. Habeas Corpus [] 8. Products Liability — Asbestos
Ke 9. Securities Act(s) Cases C1 9. Allother Diversity Cases

10. Social Security Review Cases (Please specify):
[] 11. All other Federal Question Cases

(Please specify):
ARBITRATION CERTIFICATION
(The effect of this certification is to remove the case from eligibility for arbitration.)

I, Harry Gosnear , counsel of record or pro se plaintiff, do hereby certify:

 

Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
exceed the sum of $150,000.00 exclusive of interest and costs:

[| Relief other than monetary damages is sought.
. nN ¢ f
DATE: S/1S/19 JL 13784
‘ , J Attorney-at- -Law / Pro Se Plaintiff Attorney LD. # (if applicable)

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38.

 

Civ, 609 (52018)

 
Case 2:19-cv-02118-RK Document1 Filed 05/15/19 Page 6 of 16

UNITED STATES DISTRICT COURT FOR THE
EASTERN DISTRICT OF PENNSYLVANIA

 

Steven Mercado

2061 Clover Mill Road :

Quakertown, PA 18951 : #
Plaintiff

V.

Edgar Alcazar

618 Raritan Street

Camden, NJ 08105

And ©

Loionetti Associates Inc. d/b/a
Lorco Petroleum Services

 

450 South Front Street
Elizabeth NJ 07202
Defendants
COMPLAINT
PARTIES
1. Plaintiff, Steven Mercado, is a resident of the Commonwealth of Pennsylvania,

residing at the address listed in the caption of this Complaint.

2. Upon information and belief, Defendant, Edgar Alcazar, is a resident of the State

of New Jersey, residing at the address listed in the caption of this Complaint.

3. Defendant, Loionetti Associates Inc. d/b/a Lorco Petroleum Services, is a

corporate entity authorized to conduct business in the State of New Jersey, with a business

address listed in the caption of this Complaint.
Case 2:19-cv-02118-RK Document1 Filed 05/15/19 Page 7 of 16

JURISDICTION AND VENUE

4. This Court has jurisdiction over the parties and subject matter of this Civil
Action-Complaint in that the Plaintiff, Steven Mercado, is a citizen of Pennsylvania and the
Defendant, Edgar Alcazar, is a citizen of New Jersey, and the Defendant, Loionetti Associates
Inc. d/b/a Lorco Petroleum Services, upon information and belief is a corporate entity with its
principal place of business in New Jersey and the amount in controversy in this case, exclusive
of interest and costs, exceeds the sum of $75,000.

5. Venue is proper in this jurisdiction pursuant to 28 U.S.C. § 1391 (a) (1) and (2) in
that this is a judicial district in which a substantial part of the events or omissions giving rise to
the claims asserted in this Complaint occurred in this judicial district.

FACTS

6. On or about November 7, 2017, at or about 12:00 p.m., Plaintiff, Steven
Mercado, was the operator of a motor vehicle, which was traveling on Route 309, in
Quakertown, PA.

7. At or about the same date and time, Defendant, Edgar Alcazar, was the operator
of a motor vehicle, owned by Defendant, Loionetti Associates Inc. d/b/a Lorco Petroleum
Services, at or around the aforementioned location of the Plaintiffs vehicle.

8. At or about the same date and time, Defendants’ vehicle was involved in a
collision with Plaintiffs vehicle.

9. At all times relevant hereto, Defendant, Edgar Alcazar, was operating the
aforesaid Defendant, Loionetti Associates Inc. d/b/a Lorco Petroleum Services’s, vehicle as an

agent, servant and/or employee, acting within the scope of it’s agency.
Case 2:19-cv-02118-RK Document1 Filed 05/15/19 Page 8 of 16

10. The aforesaid motor vehicle collision was the result of Defendant, negligently,
recklessly and/or carelessly, operating his vehicle in such a manner so as to rear-end a motor
vehicle pushing it into Plaintiff's vehicle.

11. The aforesaid motor vehicle collision was a direct result of the negligence,
recklessness and/or carelessness of the Defendants and not the result of any action or failure to
act by the Plaintiff.

12. As a result of the collision, Plaintiff suffered severe and permanent injuries,
including injuries to the head, neck, and back, as are more fully set forth below.

COUNT I
Steven Mercado v. Edgar Alcazar
Negligence

13. Plaintiff incorporates the foregoing paragraphs of this Complaint as if set forth
fully at length herein.

14. The negligence, recklessness and/or carelessness of the Defendant, which was
the direct cause of the aforesaid motor vehicle collision and the resultant injuries sustained by
the Plaintiff, consisted of but are not limited to the following:

a. Rear-ending a motor vehicle, pushing it into Plaintiff's vehicle;

b. Operating his vehicle into Plaintiff's lane of travel;

c. Failing to maintain proper distance between vehicles;

d. Operating said vehicle in a negligent, careless and/or reckless manner so as
to rear-end a motor vehicle, pushing it into Plaintiff's vehicle without regard
for the rights or safety of Plaintiffs or others;

e. Failing to have said vehicle under proper and adequate control;
Case 2:19-cv-02118-RK Document1 Filed 05/15/19 Page 9 of 16

f. Operating said vehicle at a dangerous and excessive rate of speed under the
circumstances;

g. Violation of the assured clear distance rule;

h. Failure to keep a proper lookout;

i. Failure to apply brakes earlier to stop the vehicle without rear-ending a
motor vehicle, pushing it into the Plaintiffs vehicle;

j. Being inattentive to his duties as an operator of a motor vehicle;

k. Disregarding traffic lanes, patterns, and other devices;

|. Driving at a high rate of speed which was high and dangerous for
conditions;

m. Failing to remain continually alert while operating said vehicle;

n. Failing to perceive the highly apparent danger to others which the actions
and/or inactions posed;

o. Failing to give Plaintiffs meaningful warning signs concerning the
impending collision;

p. Failing to exercise ordinary care to avoid a rear-end collision;

q. Failing to be highly vigilant and maintain sufficient control of said vehicle
and to bring it to a stop on the shortest possible notice;

r. Operating said vehicle with disregard for the rights of Plaintiff, even though
he was aware or should have been aware of the presence of Plaintiff and the

threat of harm posed to her;
Case 2:19-cv-02118-RK Document1 Filed 05/15/19 Page 10 of 16

s. Continuing to operate the vehicle in a direction towards the Plaintiff's
vehicle when he saw, or in the exercise of reasonable diligence, should have
seen, that further operation in that direction would result in a collision;

t. Failing to operate said vehicle in compliance with the applicable laws and
ordinances of the Commonwealth of Pennsylvania, pertaining to the
operation and control of motor vehicles; and

u. Being otherwise reckless, careless and/or negligent under the circumstances.

15. | Asa direct and consequential result of the negligent, careless, and/or reckless
conduct of the Defendant, described above, the Plaintiff suffered various serious and permanent
personal injuries, serious impairment of bodily function and/or permanent serious disfigurement
and/or aggravation of pre-existing conditions, including injuries to the head, neck, and back, all
to Plaintiff's great loss and detriment.

16. As a result of these injuries, all of which are permanent in nature and all of
which are to Plaintiffs great financial detriment and loss, Plaintiff has in the past, is presently
and may in the future suffer great anguish, sickness and agony and will continue to suffer for an
indefinite time into the future.

17. As an additional result of the carelessness, negligence and/or recklessness of
Defendant, Plaintiff has suffered emotional injuries, along with the physical injuries suffered.

18. As a further result of Plaintiff's injuries, he has in the past, is presently and may
in the future undergo a great loss of earnings and/or earning capacity, all to Plaintiff's further

loss and detriment.
Case 2:19-cv-02118-RK Document1 Filed 05/15/19 Page 11 of 16

19. Asadirect result of the negligent, careless, and/or reckless conduct of the
Defendant, Plaintiff suffered damage to his personal property, storage fees and towing, all to
Plaintiff's great loss and detriment.

20. Furthermore, in addition to all the injuries and losses suffered by Plaintiff,
Plaintiff has also incurred or will incur medical, rehabilitative and other related expenses in an
amount equal to and/or in excess of the basic personal injury protection benefits required by the
Pennsylvania Vehicle Financial Responsibility Law, 75 Pa.C.S. Section 1701, et. Seq., as
amended, for which he makes a claim for payment in the present action.

WHEREFORE, Plaintiff, Steven Mercado, prays for judgment in plaintiffs’ favor and
against Defendant, Edgar Alcazar, in an amount in excess of Seventy-Five Thousand
($75,000.00) Dollars, plus all costs and other relief this court deems necessary.

COUNT Il
Steven Mercado v. Loionetti Associates Inc. d/b/a Lorco Petroleum Services
Negligent Entrustment

21. Plaintiff incorporates the foregoing paragraphs of this Complaint as if set forth
fully at length herein.

22. The negligence, recklessness and/or carelessness of the Defendant, which was
the proximate cause of the aforesaid motor vehicle collision and the resultant injuries sustained
by the Plaintiff, consisted of but are not limited to the following:

a. Permitting Defendant, Edgar Alcazar, to operate the motor vehicle without
first ascertaining whether or not he was capable of properly operating said
vehicle;

b. Permitting Defendant, Edgar Alcazar, to operate the motor vehicle when

Defendant, Loionetti Associates Inc. d/b/a Lorco Petroleum Services, knew,
Case 2:19-cv-02118-RK Document1 Filed 05/15/19 Page 12 of 16

or in the exercise of due care and diligence, should have known that
Defendant, Edgar Alcazar, was capable of committing the acts of negligence
set forth above;

c. Failing to warn those persons, including the Plaintiff, that Defendant,
Loionetti Associates Inc. d/b/a Lorco Petroleum Services, knew, or in the
existence of due care and diligence should have known, that the Plaintiff
would be exposed to Defendant, Edgar Alcazar’s negligent operation of the
motor vehicle; and

d. Otherwise negligently entrusting said vehicle to said individual Defendant,
Edgar Alcazar.

23. | Asadirect and consequential result of the negligent, careless, and/or reckless
conduct of the defendant, described above, the Plaintiff suffered various serious and permanent
personal injuries, serious impairment of bodily function and/or permanent serious disfigurement
and/or aggravation of pre-existing conditions, including injuries to the head, neck, and back, all
to Plaintiff's great loss and detriment.

24. As a result of these injuries, all of which are permanent in nature and all of
which are to Plaintiff's great financial detriment and loss, Plaintiff has in the past, is presently
and may in the future suffer great anguish, sickness and agony and will continue to suffer for an
indefinite time into the future.

25. As an additional result of the carelessness, negligence and/or recklessness of

Defendant, Plaintiff has suffered emotional injuries, along with the physical injuries suffered.
Case 2:19-cv-02118-RK Document1 Filed 05/15/19 Page 13 of 16

26. As a further result of Plaintiff's injuries, he has in the past, is presently and may
in the future undergo a great loss of earnings and/or earning capacity, all to Plaintiff's further
loss and detriment.

27. Furthermore, in addition to all the injuries and losses suffered by Plaintiff,
Plaintiff has also incurred or will incur medical, rehabilitative and other related expenses in an
amount equal to and/or in excess of the basic personal injury protection benefits required by the
Pennsylvania Vehicle Financial Responsibility Law, 75 Pa.C.S. Section 1701, et. Seq., as
amended, for which he makes a claim for payment in the present action.

WHEREFORE, Plaintiff, Steven Mercado, prays for judgment in plaintiff's favor and
against Defendant, Loionetti Associates Inc. d/b/a Lorco Petroleum Services, in an amount in
excess of Seventy-Five Thousand ($75,000.00) Dollars, plus all costs and other relief this court

deems necessary.

COUNT I

Steven Mercado v. Loionetti Associates Inc. d/b/a Lorco Petroleum Services

Respondeat Superior

28. Plaintiff incorporates the foregoing paragraphs of this Complaint as if set forth
fully at length herein.

29. The negligence, recklessness and/or carelessness of the Defendant, Loionetti
Associates Inc. d/b/a Lorco Petroleum Services, itself and by and through its agent, servant
and/or employee, Defendant, Edgar Alcazar, acting at all times relevant hereto within the scope
of it’s agency, which was the direct and proximate cause of the aforesaid motor vehicle collision
and the resultant injuries sustained by the plaintiffs, consisted of but are not limited to the
following:

a. Rear-ending a motor vehicle, pushing it into Plaintiffs vehicle;
Case 2:19-cv-02118-RK Document1 Filed 05/15/19 Page 14 of 16

b. Operating his vehicle into Plaintiff's lane of travel;

c. Failing to maintain proper distance between vehicles;

d. Operating said vehicle in a negligent, careless and/or reckless manner so as
to rear-end a motor vehicle, pushing it into Plaintiff's vehicle, without
regard for the rights or safety of Plaintiffs or others;

e. Failing to have said vehicle under proper and adequate control;

f. Operating said vehicle at a dangerous and excessive rate of speed under the
circumstances;

g. Violation of the assured clear distance rule;

h. Failure to keep a proper lookout;

i. Failure to apply brakes earlier to stop the vehicle without rear-ending a
motor vehicle, pushing it into the Plaintiffs vehicle;

j. Being inattentive to his duties as an operator of a motor vehicle;

k. Disregarding traffic lanes, patterns, and other devices;

l. Driving at a high rate of speed which was high and dangerous for
conditions;

m. Failing to remain continually alert while operating said vehicle;

n. Failing to perceive the highly apparent danger to others which the actions
and/or inactions posed;

o. Failing to give Plaintiffs meaningful warning signs concerning the
impending collision;

p. Failing to exercise ordinary care to avoid a rear-end collision;
Case 2:19-cv-02118-RK Document1 Filed 05/15/19 Page 15 of 16

q. Failing to be highly vigilant and maintain sufficient control of said vehicle
and to bring it to a stop on the shortest possible notice;

r. Operating said vehicle with disregard for the rights of Plaintiff, even though
he was aware or should have been aware of the presence of Plaintiff and the
threat of harm posed to him;

s. Continuing to operate the vehicle in a direction towards the Plaintiffs
vehicle when he saw, or in the exercise of reasonable diligence, should have
seen, that further operation in that direction would result in a collision;

t. Failing to operate said vehicle in compliance with the applicable laws and
ordinances of the Commonwealth of Pennsylvania, pertaining to the
operation and control of motor vehicles; and

u. Being otherwise reckless, careless and/or negligent under the circumstances.

30. | Asadirect and consequential result of the negligent, careless, and/or reckless
conduct of the Defendant, described above, the Plaintiff suffered various serious and permanent
personal injuries, serious impairment of bodily function and/or permanent serious disfigurement
and/or aggravation of pre-existing conditions, including injuries to the head, neck, and back, all
to Plaintiff's great loss and detriment.

31. As a result of these injuries, all of which are permanent in nature and all of
which are to Plaintiffs great financial detriment and loss, Plaintiff has in the past, is presently
and may in the future suffer great anguish, sickness and agony and will continue to suffer for an
indefinite time into the future.

32. As an additional result of the carelessness, negligence and/or recklessness of

Defendant, Plaintiff has suffered emotional injuries, along with the physical injuries suffered.
Case 2:19-cv-02118-RK Document1 Filed 05/15/19 Page 16 of 16

33. As a further result of Plaintiffs injuries, he has in the past, is presently and may
in the future undergo a great loss of earnings and/or earning capacity, all to Plaintiff's further
loss and detriment.

34. Asa direct result of the negligent, careless, and/or reckless conduct of the
Defendant, plaintiff suffered damage to his personal property, including but not limited to,
storage fees and towing, all to Plaintiff’s great loss and detriment.

35. Furthermore, in addition to all the injuries and losses suffered by Plaintiff,
Plaintiff has also incurred or will incur medical, rehabilitative and other related expenses in an
amount equal to and/or in excess of the basic personal injury protection benefits required by the
Pennsylvania Vehicle Financial Responsibility Law, 75 Pa.C.S. Section 1701, et. Seq., as
amended, for which he makes a claim for payment in the present action.

WHEREFORE, Plaintiff, Steven Mercado, prays for judgment in Plaintiffs’ favor and
against Defendant, Loionetti Associates Inc. d/b/a Lorco Petroleum Services, in an amount in
excess of Seventy-Five Thousand ($75,000.00) Dollars, plus all costs and other relief this court

deems necessary.

BY:

/f Harry Gosnear, Esquire

 
